WALLACE, Judge.
We reverse the final judgment for attorney’s fees and remand for the entry of an amended final judgment for attorney’s fees to be calculated in accordance with the agreed hourly rate stated in the applicable fee agreement. See Compass Constr., Inc. v. First Baptist Church of Cape Coral, Fla., Inc., 61 So.3d 1273, 2011 WL 2091149 (Fla. 2d DCA 2011). We certify that our decision is in direct conflict with the Fourth District’s decision in Wolfe v. Nazaire, 758 So.2d 730 (Fla. 4th DCA 2000).
Reversed and remanded with directions.
NORTHCUTT and DAVIS, JJ„ Concur.